Title: General Orders, 23 November 1777
From: Washington, George
To: 

 

Head Quarters, White Marsh [Pa.] Novemr 23rd 1777.
Parole Greenwich.C. Signs Hartford. Leicester.


The Court of enquiry held the 18th inst: of which Col. Humpton was president, to inquire into the conduct of Col. Price of the 2nd Maryland regiment report as follows—“The Court after considering the evidences that appeared, are of opinion, that the reports circulating to the prejudice of Col. Thomas Price are without the least foundation.”
The General Court Martial of the line ordered to sit to day, is to sit to morrow morning at 9 o’clock, at Genl Huntington’s late quarters.
